 Exhibit 10.1












 
 
[logo.jpg]

















Annual Incentive Plan
Fiscal Year 2013


Effective April 1, 2012 – March 31, 2013


 
 

--------------------------------------------------------------------------------

 


Contents




 
I.
Purpose of the Plan



 
II.
Eligibility



 
III.
Administration



 
IV.
Plan Design



 
V.
Financial Objectives



 
VI.
Individual Objectives



 
VII.
Incentive Payments



 
VIII.
Amendment, Suspension and Termination



 
IX.
Unfunded Plan



 
X.
Other Benefit and Compensation Programs



 
XI.
Governing Law





 
Exhibit I:  Apportionment of Bonus Plan Objectives



 
Exhibit II:  Payout Schedule for Sales Objective



 
Exhibit III:  Payout Schedule for EBITDA Objective



 
Page 2 of 10

--------------------------------------------------------------------------------

 


I.              Purpose of the Plan


The purpose of the Annual Incentive Plan is to align all participants with the
business objectives of Navarre Corporation and its subsidiaries (the “Company”)
by motivating, rewarding and recognizing participants for their achievements and
contribution to the Company’s success.


The proposed plan is intended to stimulate and reward participants to implement
and achieve revenue growth.


II.             Eligibility


Most management-level employees of the Company are eligible to participate in
the Plan.  New hires must be employed prior to October 1st to be eligible for a
pro-rata incentive payment for that fiscal year.  Participants that terminate
from the company, for any reason, prior to the date of the incentive payment,
will lose their eligibility to receive an incentive payment.


III.           Administration


The Plan is administered by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”).  The Chief Executive Officer of the
Company (the “CEO”) will make recommendations to the Compensation Committee
regarding participation, level of awards, changes to the Plan, financial
objectives, and other aspects of the Plan’s administration.  The Compensation
Committee has the authority to interpret the Plan, and, subject to the Plan’s
provisions, to make and amend rules and to make all other decisions necessary
for the Plan’s administration.  Any decision of the Compensation Committee in
the interpretation and administration of the Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.  Specifically, the Compensation Committee has the authority to
approve payout percentages and to approve individual awards, including
discretionary awards, for the Company’s Executive Officers.  The CEO has the
authority to approve individual awards, including discretionary awards, for
other participants consistent with the Plan.


IV.           Plan Design


The Annual Incentive Plan has up to three components:
 
 
·
Financial Objectives

 
·
Sales Objectives

 
·
Individual Objectives

 
 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
The potential bonus payout is based on a participant’s level and type of
position and is determined as a percentage of the participant’s base salary
apportioned between the components.  The senior leadership team comprised of the
CEO, division presidents, and corporate vice presidents will earn a bonus based
on two components:  Financial Objectives and Sales Objectives.  (The Company’s
Executive Officers will participate in the bonus pay-out only after the Company
has reached or exceeded its consolidated adjusted EBITDA target for Fiscal Year
2013.)  Division vice presidents, directors, and managers will earn a payout
based on three components:  Financial Objectives, Sales Objectives, and
Individual Objectives. The apportionment is summarized in Exhibit I.


The annual “Bonus Pool” is the amount of money available for payout of bonuses
as determined by the Compensation Committee based upon the aggregate bonus
potential of all participants and the extent to which the objectives have been
achieved.


V.            Financial Objectives


The following Financial Objectives are measured based on attainment of specific
levels of performance of the Company:


 
·
Board approved budgeted consolidated adjusted EBITDA Target of $11 M, after the
Bonus Pool  accruals,



 
·
Board approved budgeted consolidated Sales Target of $478 M.



 
·
For participants that are employees of a subsidiary of Navarre Corporation, the
EBITDA and Sales components will be based upon the board approved subsidiary
specific target.

For subsidiary performance above threshold but below target, the bonus payout
will be reduced proportionately.


 
·
The performance thresholds for the objectives payout will be attainment of 80%
or greater for EBITDA and 90% or greater for sales.  Payment will be on a
sliding scale.  See Exhibits II and III.

 
Threshold


A financial objective threshold must be attained before any bonus is earned
(other than a discretionary pool payout, if approved). This threshold is 80% of
the board approved budgeted consolidated adjusted EBITDA Target:  $8.8 M.


 
Page 4 of 10

--------------------------------------------------------------------------------

 


Growth Pool


If the board approved budgeted consolidated adjusted EBITDA exceeds the Target,
the Bonus Pool will be increased by 25% of the amount that consolidated adjusted
EBITDA exceeds the Target.  Participants will share in the enhanced Bonus Pool
on a pro-rata basis, subject to the maximum payment provision in Paragraph VII
herein.  This provides an enhanced incentive payout opportunity to participants
which would be funded through improvement in board approved budgeted
consolidated adjusted EBITDA beyond targeted amounts.
 
VI.           Individual Objectives


Goal Setting


Plan participants and their managers will share accountability for establishing
annual goals for the Individual Objectives component of the incentive
plan.  Generally, participants will have a number of specific and measurable
goals which may be weighted or prioritized.  These goals should tie directly to
the overall company, subsidiary, or department goals.  Joint agreement on goals
will be confirmed with signatures of the participant and his/her manager.  These
goals must be provided to Human Resources within two months of becoming eligible
for the Annual Incentive Plan.


Goal Monitoring


Participants will normally meet with their managers at least quarterly to review
progress on the established goals.


Goal Modification


Goals may be modified during the plan year if the business or the individual’s
position requires the change.  If the goals of a Named Executive Officer are
adjusted, approval by the Compensation Committee of the Board of Directors is
required.


Goal Measurement


Plan participants and their managers will discuss the participant’s goal
achievement on their Individual Objectives and managers must submit the
achievement to Human Resources for approval in a timely manner.  The
Compensation Committee will evaluate and determine achievement of the CEO’s
individual performance and review the achievement for the other executive
officers.


 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
VII.          Incentive Payments


Results and Adjustments


Actual business results for the fiscal year will be provided by the Chief
Financial Officer and approved by the Compensation Committee.  The Compensation
Committee may approve adjustments to actual business results to reflect
organizational, operational, or other changes which have occurred during the
year, e.g., acquisitions, dispositions, expansions, contractions, material
non-recurring items of income or loss, extraordinary items, effects of
accounting changes or other events.


Discretionary Pool


The Compensation Committee has determined that a discretionary pool should also
be established to reward participants in the plan with exemplary
performance.  The maximum amount of the discretionary pool is $500,000, which
may or may not be awarded in whole or in part.  Discretionary pool payments to
the Company’s Executive Officers need to be reviewed and approved by the
Compensation Committee.


Payments


Payments under the Plan will normally be paid within 45 days of the conclusion
of the Company’s annual audit by its certified public accountants.   Payment
will be made for the number of full months that the participant held a
qualifying position during the plan year and amounts paid will be taxed in
compliance with Internal Revenue Service guidelines for bonuses.  Checks for
bonus payments will normally be hand delivered in one-on-one meetings by the
participant’s manager.


Maximum Payment


Notwithstanding anything to the contrary provided in this Plan, payouts to any
one participant will not exceed 150% of the participant’s target bonus.


Communication


After year-end closing, managers should meet individually with each participant
to communicate the final achievement on specific goals and communicate the
incentive payment amount.  Human Resources will prepare a communication document
to assist managers to effectively communicate this information.


 
Page 6 of 10

--------------------------------------------------------------------------------

 
 
VIII.         Amendment, Suspension and Termination


The Compensation Committee or the Board of Directors may at any time, and
without prior notice, terminate, suspend, amend or modify this Plan or any
incentive payments under the Plan not yet paid.  No payments pursuant under this
Plan will be made during any suspension of the Plan or after its termination.
 
IX.           Unfunded Plan


The Plan is unfunded and the Company shall not be required to segregate any
assets for incentive payments under the Plan.
 
X.           Other Benefit and Compensation Programs


Payments received by a participant under this Plan shall not be deemed a part of
a participant’s regular, recurring compensation for purposes of the termination,
indemnity or severance pay law of any state and shall not be included in, nor
have any effect on, the determination of benefits under any other employee
benefit plan, contract or similar arrangement provided by the Company unless
expressly so provided by such other plan, contract or arrangement.  Nothing in
the Plan shall be construed as a contractual payment obligation or guarantee of
employment for any participant.


XI.           Governing Law


To the extent that Federal laws do not otherwise control, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of Minnesota and construed accordingly.


 
Page 7 of 10

--------------------------------------------------------------------------------

 
 
Exhibit I




Annual Incentive Plan Components:


 
 
Job Level
 
 
Consolidated
Adjusted EBITDA
 
 
Division
Adjusted EBITDA
 
 
Consolidated Sales
 
 
Division Sales
 
 
Individual Objectives
 
CEO
 
75%
 
 
25%
   
 
Division Presidents
 
 
75%
 
 
25%
 
 
Corporate VPs
 
75%
 
 
25%
   
 
Division VPs
 
 
55%
 
 
25%
 
20%
 
Corporate Directors
 
40%
 
 
30%
 
 
30%
 
Division Directors
 
 
40%
 
 
30%
 
30%
 
Corporate Managers
 
40%
 
 
30%
 
 
30%
 
Division Managers
 
 
40%
 
 
30%
 
30%



 
Page 8 of 10

--------------------------------------------------------------------------------

 
 
Exhibit II

 
Annual Incentive Plan
Payout Schedule for Sales Objective
   
Percent of
Payout
   
Target / Budget
%
Target
100%
100%
   
99%
90%
   
98%
80%
   
97%
70%
   
96%
60%
   
95%
50%
   
94%
40%
   
93%
30%
   
92%
20%
   
91%
10%
   
90%
5.0%
Minimum for Sales
90%
5%
   
Below 90%
0% Payout





Threshold


Sales – 90% or higher of target must be achieved and is paid out on a sliding
scale
 
 
Page 9 of 10

--------------------------------------------------------------------------------

 


Exhibit III
 

 


Annual Incentive Plan
Payout Schedule for Adjusted EBITDA Objective
 
Percent of
Target / Budget
Payout
%
Target
100%
100%
 
99%
97.5%
 
98%
95%
 
97%
90%
 
96%
85%
 
95%
80%
 
94%
75%
 
93%
70%
 
92%
65%
 
91%
60%
 
90%
55%
 
89%
50%
 
88%
45%
 
87%
40%
 
86%
35%
 
85%
30%
 
84%
25%
 
83%
20%
 
82%
15%
 
81%
10%
Minimum for EBITDA
80%
5%
 
Below 80%
0% Payout









Threshold


EBITDA – 80% or higher of target must be achieved and is paid out on a sliding
scale

Page 10 of 10